Citation Nr: 9931216	
Decision Date: 11/02/99    Archive Date: 11/17/99

DOCKET NO.  98-06 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic 
leukemia, other than as a result of exposure to mustard gas.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of mustard gas exposure, to include chronic 
lymphocytic leukemia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from July 1944 to March 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 1997 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board notes that this claim has been characterized in the 
adjudication process that has resulted in this appellate 
review as one in which the veteran is seeking service 
connection for chronic lymphocytic leukemia due to mustard 
gas exposure.  This characterization does not take into 
account either the Board's August 1995 denial of the 
veteran's claim for residuals (otherwise unspecified) of 
mustard gas exposure, or the decision of the United States 
Court of Appeals for the Federal Circuit in Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, the veteran's 
claim has been characterized for appellate review purposes as 
indicated on the first page of this decision.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for residuals of mustard gas exposure, to include 
chronic lymphocytic leukemia, is the subject of the REMAND 
section of this decision, set forth below.


FINDING OF FACT

Chronic lymphocytic leukemia, other than as a result of 
mustard gas exposure, is first shown many years subsequent to 
service, and is not shown to be related thereto.



CONCLUSION OF LAW

A claim for service connection for chronic lymphocytic 
leukemia, other than as a result of exposure to mustard gas, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals (Court), held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
When any one of these three criteria is not satisfied, the 
Board is obligated to find that a claim for service 
connection for any such disability is not well grounded and 
therefore must be denied, pursuant to the decision of the 
Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).  See 
Caluza, supra.  

With regard to the veteran's claim for service connection for 
chronic lymphocytic leukemia, the Board recognizes that this 
disorder is currently manifested.  In particular, the Board 
notes that private medical records show that this disorder 
was diagnosed in January 1997.

However, the fact that one of the three criteria of Caluza is 
satisfied does not, in and of itself, establish that the 
claim is well grounded; it must be reiterated that all three 

Caluza criteria must be met.  In this case, the veteran's 
service medical records do not show that chronic lymphocytic 
leukemia, or any medical problem deemed to be a symptom 
thereof, was manifested during his period of active duty.  
The report of a medical survey, dated in February 1945 and 
compiled pursuant to his separation from service, shows that 
physical and laboratory examinations were negative; it does 
not indicate that chronic lymphocytic leukemia was diagnosed, 
or that any symptom indicative thereof, was discerned during 
service.  

Concomitantly, the private medical records dated in 1997 that 
indicate the presence of chronic lymphocytic leukemia do not 
show that this disorder had been manifested prior to that 
year; accordingly, the statutory and regulatory provisions 
whereby leukemia can be presumed to have been incurred in 
service when manifested to a compensable degree within one 
year after separation therefrom are not for application.  It 
must further be noted that these records do not demonstrate 
that the presence of chronic lymphocytic leukemia in 1997 was 
in any manner related to active service that had concluded 42 
years previously; see 38 C.F.R. § 3.303(d) (1999).  (In that 
regard, the Board again notes that the question of whether 
new and material evidence has been received to reopen a claim 
for service connection for residuals of mustard gas exposure, 
to include chronic lymphocytic leukemia, is the subject of a 
REMAND set forth below.)

In brief, the medical evidence does not demonstrate that 
chronic lymphocytic leukemia, other than as a result of 
exposure to mustard gas, was manifested during the veteran's 
active service, or that it statutorily can be presumed to 
have been so manifested.  The veteran's claim for service 
connection for that disability is accordingly found to be not 
well grounded.

The Board must reiterate that the Court has held that a well-
grounded claim requires satisfaction of criteria that include 
the presence of an inservice disability or injury.  No such 
inservice disability or injury has been shown with regard to 
the veteran's claim for service connection for chronic 
lymphocytic leukemia, other than as a result of exposure to 
mustard gas.  The Board must therefore conclude that the 

veteran has not submitted evidence sufficient to justify a 
belief by a fair and impartial individual at this time that 
service connection for that disorder could be granted, as is 
required under the provisions of 38 U.S.C.A. § 5107(a) (West 
1991).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992).  The Board accordingly finds that the veteran's claim 
for service connection for this disorder is not well grounded 
and is therefore denied, in accordance with the Court's 
decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available.  The Board must point out that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  The Board must also 
point out that the veteran is free to submit new and material 
evidence, and reopen his claim for service connection for 
chronic lymphocytic leukemia, other than as a result of 
exposure to mustard gas, at any time.


ORDER

Service connection for chronic lymphocytic leukemia, other 
than as a result of exposure to mustard gas, is denied.



REMAND

As indicated above, the Board has determined that the 
question of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for residuals of mustard gas exposure, to include 
chronic lymphocytic leukemia, is to be reviewed as a claim 
that is separate and distinct from the question of whether 
the veteran is entitled to service connection for chronic 
lymphocytic leukemia, other than as a result of exposure to 
mustard gas.  That latter question has been resolved herein.  
The former question, however, requires additional action by 
the RO in order to ensure that all due process concerns are 
satisfied.

The Board has previously noted that the issue of entitlement 
to service connection for residuals of exposure to mustard 
gas was the subject of a prior Board decision that was 
promulgated in August 1995.  That decision is final; the 
issue of entitlement to service connection for mustard gas 
exposure residuals can be reopened only upon receipt by VA of 
new and material evidence.  In the course of its adjudication 
of the current matter on appeal, the RO did not specifically 
address the question of receipt of new and material evidence; 
it is particularly noted that the statement of the case 
furnished to the veteran and his representative does not set 
forth the laws and regulations that pertain to the reopening 
of final claims.  It is also noted that the RO's April 1997 
rating decision did not specifically analyze the veteran's 
claim in that context.

The Board accordingly finds that the question of whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for residuals of mustard 
gas exposure, to include chronic lymphocytic leukemia, 
requires additional development prefatory to further review 
of that matter by the Board.  This issue is therefore 
REMANDED for the following:

1.  The RO should adjudicate the question 
of whether new and material evidence has 
been received to reopen 

a claim of entitlement to service 
connection for residuals of mustard gas 
exposure, to include chronic lymphocytic 
leukemia.  In so doing, it should 
acknowledge the Board's August 1995 
decision, and determine whether that 
decision has been reopened.  If the RO 
determines that the Board's August 1995 
decision has been reopened, it must then 
determine whether service connection for 
mustard gas residuals, to include chronic 
lymphocytic leukemia, can now be granted.

2.  If the decision remains in any manner 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with an appropriate period of time within 
which to respond thereto.  If the RO 
determines that the claim has not been 
reopened, the RO should set forth its 
analysis of the evidence, and the reasons 
for its decision, in this supplemental 
statement of the case.  In such 
circumstances, the supplemental statement 
of the case should also set forth all 
laws and regulations that pertain to the 
reopening of final claims based on the 
receipt of new and material evidence.  

3.  The claim should then be returned to 
the Board for further review, as 
necessary.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board wishes to thank the RO in advance for its 
assistance in this matter and trusts that it will attend to 
the above in a timely manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to ensure satisfaction of due 
process concerns.  No inferences should be made regarding the 
Board's request that additional action be undertaken prior to 
appellate consideration of this claim.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals







